The named defendant’s petition for certification for appeal from the Appellate Court, 44 Conn. App. 211 (AC 14709), is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the trial court had improperly set aside the verdict rendered in favor of the plaintiff because the plaintiff had failed to establish that (1) the city owed a duty to the plaintiffs decedent and (2) that the city had breached any such duty?
“2. Did the Appellate Court correctly conclude that the trial court had granted the city’s motion for judgment notwithstanding the verdict on a ground that was not first raised in the city’s motion for directed verdict?”
BERDON, J., did not participate in the consideration or decision of this petition.